UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6345


MARTY BROWN,

                Petitioner - Appellant,

          v.

SARAH REVELL; UNITED STATES OF AMERICA,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02183-BO)


Submitted:   July 11, 2014                    Decided:    July 17, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marty Brown, Appellant Pro Se. Seth Morgan Wood, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marty Brown, a federal prisoner, appeals the district

court’s   order     denying      relief   on   his   28   U.S.C.   § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.    Accordingly, we grant leave to proceed in forma pauperis

and    affirm     for    the   reasons    stated     by   the   district      court.

Brown v. Revell, No. 5:12-hc-02183-BO (E.D.N.C. Feb. 25, 2014).

We    dispense    with    oral    argument     because    the   facts   and   legal

contentions      are    adequately    presented      in   the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2